Citation Nr: 0319429	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  99-20 376A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
pursuant to the provisions of 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel




INTRODUCTION

The veteran served on active duty from August 1941 to June 
1945, from November 1948 to December 1948, and from December 
1949 to March 1954.  He died on March [redacted], 1999.  The appellant 
is the veteran's surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) 
by means of a May 1999 rating decision rendered by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In August 2002, the Board rendered a decision that denied 
service connection for the cause of the veteran's death.  
However, the issue of entitlement to DIC benefits under 
38 U.S.C.A. § 1318 was subject to a stay.  That stay has 
since been lifted.  Accordingly, this issue is now ready for 
appellate review.

The appellant requested reconsideration of the denial of 
service-connection for the cause of the veteran's death.  In 
July 2003, the Board denied the appellant's motion for 
reconsideration of its August 2002 denial of service-
connection for the cause of the veteran's death.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of her claim and has notified 
her of the information and evidence necessary to substantiate 
her claim.

2.  The veteran died on March [redacted], 1999.  The death certificate 
lists the cause of death as pulmonary congestion, due to left 
ventricular failure which was in turn due to hypertension. 

3.  At the time of his death, service connection had been 
established for PTSD, rated as 100 percent disabling since 
December 13, 1996; residuals of a gunshot wound of the right 
ankle/heel, rated as 20 percent disabling since March 17, 
1992; and residuals of a shell fragment wound of the neck, 
rated as 20 percent disabling since December 13, 1996.

4.  The veteran's service-connected disabilities were not 
rated as 100 percent for 10 years prior to his death nor was 
he rated totally disabling for at least 5 years from the date 
of his separation from service.


CONCLUSION OF LAW

The requirements for DIC pursuant to the provisions of 
38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. §§ 3.22, 20.1106 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
appellant's claim.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5126 (West 2002).  The law provides that VA has a duty to 
assist veterans and other claimants in developing their 
claims for VA benefits.  The Board notes that the appellant's 
application for the benefit at issue is complete. 

The duty to assist requires VA to make "reasonable efforts 
to obtain relevant records (including private records)."  
38 U.S.C.A. § 5103A.  In January 2000, the appellant 
indicated that the veteran had received all of his treatment 
at the VA outpatient treatment clinic in Chattanooga, 
Tennessee.  These medical records were received from the 
Chattanooga VA outpatient clinic and are presently associated 
with the claims folder.  As the evidence does not show the 
existence of any additional medical evidence that is not 
presently associated with the claims folder, VA's duty to 
assist in this regard is satisfied.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c) (2002).

Under the VCAA, VA has a duty to obtain a veteran's service 
medical records.  Id. The RO has attempted to obtain service 
medical records for the veteran.  The National Personnel 
Records Center (NPRC) has indicated that no service medical 
records were available due to possible destruction during a 
fire at the NPRC in St. Louis, Missouri, in July 1973.  Under 
pertinent regulations, VA may conclude that no further 
efforts are required in cases in which the Federal department 
or agency advises VA that the requested records do not exist 
or the custodian does not have them.  38 C.F.R. 
§ 3.159(c)(2).  As set forth above, VA has been informed by 
NPRC that no further information concerning the veteran is 
available.  Accordingly, the Board finds that further efforts 
to obtain service records would be futile and the duty to 
assist the appellant in obtaining the veteran's service 
medical records has been satisfied.  

The VCAA provides that upon receipt of an application for VA 
benefits, VA shall notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(b).  VA must inform the appellant whether she or VA 
bears the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The appellant was informed of the information 
necessary to substantiate her claim by means of a statement 
of the case and supplemental statements of the case issued 
during the course of this appeal.  In these various 
statements of the case, she was informed of what information 
was required of her to establish entitlement to the benefit 
sought and what VA would do to assist her with her claim.  
Accordingly, the Board finds that the duty to inform the 
appellant of required evidence to substantiate her claim has 
been satisfied.  38 U.S.C.A. § 5103(a).  

Additionally, as set forth in the VCAA, the duty to assist 
requires medical examination or opinion when such examination 
is necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A; 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(c)(4)).  In the present case, 
the Board has obtained a medical opinion from a VA 
psychiatrist addressing the relationship, or lack thereof, 
between the veteran's service-connected PTSD and the cause of 
his death.  

The RO has completed all development of this claim that is 
possible without further input by the appellant.  She has 
been duly notified of what is needed to establish entitlement 
to the benefits sought, what the VA has done and/or was 
unable to accomplish, and what evidence/information she can 
obtain/submit herself. Accordingly, the Board finds that the 
requirements set forth in the VCAA with regard to notice and 
development of the appellant's claim have been satisfied.


Evidentiary Background:  On April 12, 1989, the RO received 
the veteran's claim for service connection for a gunshot 
wound of the right ankle, a shell fragment wound of the neck, 
and anxiety.  The evidence does not show that he filed any 
claim for service connection prior to his April 1989 claim.  

In June 1989, the RO granted service connection for a gunshot 
wound of the right ankle, rated as 10 percent disabling, and 
a shell fragment wound of the neck, rated as noncompensable.  
The effective date of the award of service connection for 
these disabilities was April 12, 1989, the date of receipt of 
the veteran's claim.  The veteran's combined service-
connected disability rating at that time was 10 percent 
effective April 12, 1989.  Service connection for anxiety was 
initially denied.

VA outpatient treatment records dated from September 1989 to 
October 1989 show that the veteran was treated for post-
traumatic stress disorder (PTSD) and hypertension.  
Similarly, PTSD was diagnosed during a January 1990 VA 
examination.  Thereafter, service connection for PTSD was 
established by means of a February 1990 rating action.  A 50 
percent disability evaluation was assigned effective April 
12, 1989, the date that the veteran filed his claim for 
service connection for an anxiety disorder.  At that time, an 
increased rating for the veteran's service-connected gunshot 
wound to the right ankle and heel was denied.  His combined 
service-connected disability rating was 60 percent from April 
12, 1989.

In January 1992, the veteran underwent a VA examination to 
determine the severity of his service-connected PTSD.  He 
continued to experience combat dreams and had much tension 
and anxiety.  He was unable to sleep without medication.  

By rating action dated in February 1992, the disability 
evaluation for the veteran's service-connected PTSD was 
continued.

VA outpatient treatment records from October 1989 to April 
1992 show treatment for PTSD and hypertension.  

In June 1992, the veteran underwent a VA psychiatric 
examination.  He complained of nightmares related to his 
experiences in World War II.  During the examination, the 
veteran became distraught and tearful when discussing his 
"killing episodes."  The examiner noted that the veteran's 
PTSD was severe with depressed features.

Thereafter, by means of an August 1992 rating action, the RO 
assigned a 70 percent disability evaluation for the veteran's 
PTSD, effective January 22, 1992, and a 20 percent disability 
rating for residuals of a gunshot wound of the right 
ankle/heel, effective March 17, 1992.  The veteran's combined 
service connected disability rating was 70 percent from 
January 22, 1992, and 80 percent from March 17, 1992.

VA outpatient treatment records from August 1992 to February 
1997 show continued treatment for PTSD and hypertension.  

In March 1994, the veteran was afforded a VA psychiatric 
examination.  He had daily nightmares and frequent 
flashbacks.  He attempted to avoid thinking about his combat 
experiences, but had been unsuccessful.  He was oriented in 
all spheres and had good contact with reality.  His mood was 
tearful and his affect was appropriate.  The veteran was also 
afforded a VA orthopedic examination.  The examination 
revealed that range of motion of both ankles was "ok" with 
no radial or ulnar deviation.  Weak plantar flexion and 
dorsiflexion was noted.  

By rating action dated in April 1994, the RO denied increased 
ratings for the veteran's service-connected PTSD and right 
ankle disability.

A February 1997 VA examination report reflects that the 
veteran was assigned a Global Assessment of Functioning Score 
(GAF) of 20.  He had many angry outbursts and cried during 
the interview with convulsive sobs.  His functioning was 
severely impaired, and he had no friends.  He was usually 
exhausted due to lack of sleep.  The examined felt that the 
veteran was totally unemployable due to PTSD.  A February 
1997 orthopedic examination report shows that he had minimal 
swelling of the right ankle.  Neither the exit nor entrance 
wound was retracted, had keloid formation, or displayed 
erythema.  The right ankle was restricted to 6 degrees of 
dorsiflexion and 25 degrees of plantar flexion.  Moderate 
degenerative disease secondary to the gunshot wound was 
diagnosed.  

By means of a March 1997 rating action, a 100 percent 
disability evaluation was assigned for PTSD, effective 
December 13, 1996.  Additionally, the disability evaluation 
for his service-connected shell fragment wound of the neck 
was increased to 10 percent, effective December 13, 1996.  
The disability evaluation for the veteran's gunshot would of 
the right ankle and heel was continued.  

The veteran died at his home in March 1999 at the age of 78.  
The death certificate reflects that the cause of death was 
pulmonary congestion, due to left ventricular failure which 
was in turn due to hypertension. 


Legal Criteria:  Dependency and indemnity compensation (DIC) 
may be awarded to a surviving spouse upon the service-
connected death of the veteran.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.5(a) (2002).    

If the veteran's death is not determined to be service 
connected, a surviving spouse may still be entitled to 
benefits.  Pursuant to 38 U.S.C.A. § 1318(a) (West 2002), 
benefits are payable to the surviving spouse of a "deceased 
veteran" in the same manner as if the death were service-
connected.  A "deceased veteran" for purposes of this 
provision is a veteran who dies not as the result of the 
veteran's own willful misconduct, and who either was in 
receipt of or entitled to receive compensation at the time of 
death for service-connected disabilities rated totally 
disabling if the service-connected disabilities were either 
continuously rated totally disabling for 10 or more years 
immediately preceding death or continuously rated totally 
disabling for at least five years from the date of the 
veteran's separation from service.  38 U.S.C.A. § 1318(b); 
38 C.F.R. § 3.22.  The total rating may be schedular or based 
on unemployability.  38 C.F.R. § 3.22.      

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  38 C.F.R. § 20.1106.  

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 
3.22(a)(2), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) found that a surviving spouse 
can attempt to demonstrate that the veteran hypothetically 
would have been entitled to a different decision on a 
service-connected-related issue, based on evidence in the 
claims folder or in VA custody prior to the veteran's death 
and the law then applicable or subsequently made 
retroactively applicable.  Green v. Brown, 10 Vet. App. 111, 
118-19 (1997).  In such cases, the claimant must set forth 
the alleged basis for the veteran's entitlement to a total 
disability rating for the 10 years immediately preceding his 
death.  Cole v. West, 13 Vet. App. 268, 278 (1999).    

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.  65 Fed. Reg. 3,388 (Jan. 
21, 2000).  The regulation, as amended, specifically 
prohibits "hypothetical entitlement" as an additional basis 
for establishing eligibility.  

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
does permit "hypothetical entitlement."  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute.  260 
F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, 
the Federal Circuit found that the statutory language was 
ambiguous as to whether a "hypothetical" claim was allowed.  
Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), which also 
has "entitled to receive" language, as interpreted in Hix, 
was virtually identical to 38 U.S.C.A. § 1318, but that VA 
interpreted them differently.  Id. at 1379.  Moreover, it 
found that the pertinent regulations, 38 C.F.R. § 3.22 and 
38 C.F.R. § 20.1106, were in conflict with respect to 
interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  Id.  The 
Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  
Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 
38 U.S.C.A. § 1311(a) on the question as to whether a 
deceased veteran had been totally disabled for eight years 
prior to death so that the surviving spouse could qualify for 
the enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 
(April 5, 2002).

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language 38 U.S.C.A. § 1311(a) and 
38 U.S.C.A. § 1318 should be interpreted in the same way and 
that 38 C.F.R. § 3.22 provided the correct interpretation.  
It held that VA could properly do so and had adequately 
explained its rationale.  Id. at 1378.  The Federal Circuit 
also held that VA provided a permissible basis and sufficient 
explanation for its interpretation of the statutes as a bar 
to the filing of new claims posthumously by the veteran's 
survivor, i.e., claims where no claim had been filed during 
the veteran's life or the claim had been denied and was not 
subject to reopening - "hypothetical entitlement" claims.  
Id. at 1379-80.


Analysis:   The Board finds that the criteria for DIC under 
the provisions of 38 U.S.C.A. § 1318 are not met in the 
present case.  At the time of the veteran's death, service 
connection had been established for the following 
disabilities:  PTSD, rated as 100 percent disabling from 
December 13, 1996; residuals of a gunshot wound of the right 
ankle/heel, rated as 20 percent disabling from March 17, 
1992; and residuals of a shell fragment wound of the neck, 
rated as 20 percent disabling from December 13, 1996.  Thus, 
the veteran, who died many years after his separation from 
service, had no service-connected disabilities rated as 100 
percent disabling for at least 10 years prior to his death.  
On the contrary, the veteran had not established service 
connection for any disability until April 1989, less than 10 
years prior to his death.  Also, the evidence does not show 
that he was rated totally disabled for at least 5 years from 
the date of his separation from service.  Accordingly, the 
appellant's claim must be denied for lack of legal merit.  
See Cacalda v. Brown, 9 Vet. App. 261 (1996) (where law is 
dispositive, not evidence, the appeal should be terminated 
for lack of legal merit or entitlement); accord Luallen v. 
Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. 
App. 426 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 
1995).

The Board acknowledges that the appellant generally argues 
that the veteran was totally disabled for many years due to 
his service-connected conditions.  To the extent the 
appellant argues that the veteran's service-connected 
disabilities should have been evaluated as 100 percent 
disabling for at least 10 years before his death, such an 
allegation is tantamount to a "hypothetical claim" for 
entitlement, which is excluded from consideration.  NOVA II, 
314 F.3d 1379-80.  Accordingly, the appellant's appeal is 
denied.  

The Board notes that the RO received the appellant's claim 
for DIC benefits in April 1999.  Much of the evolution of 
analysis for 38 U.S.C.A. § 1318 claims occurred after receipt 
of her claim.  Generally, where a law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  However, in this 
case, the Board finds that this general rule is not for 
application.  As discussed above, the Federal Circuit found 
that VA's actions in amending the regulations in question was 
interpretative, rather than substantive, in nature.  That is, 
the amendments clarified VA's earlier interpretation of the 
statute, which was to bar "hypothetical entitlement" 
claims.  NOVA I, 260 F.3d at 1376-77.  In addition, the 
Federal Circuit found that VA was not bound by the prior 
Court decisions, such as Green and Cole, that construed 
38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 in a way antithetical 
to the agency's interpretation and was free to challenge 
them, to include through the route of rulemaking.  Id. at 
1374.  Thus, to the extent there has been any change in the 
law or regulations relevant to the claim, the changes are not 
of the material type that altered the appellant's rights, but 
rather clarified those rights.  Therefore, Karnas is not 
applicable.


ORDER

DIC pursuant to the provisions of 38 U.S.C.A. § 1318 is 
denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.




 

